OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                        AUSTIN




;-




     sane.
Honorable Fred Erltman, P-8                 I?


              *The Rusk lnrtltutlon              refured   to rooept
     Covln,notwlthatanding the Juw tlndln      end he
    has heen oonilned to the Qregg County j',.ailalnoe
     that     Urn..

              "Reaently       Covln euffersd        a nevere illneu
     fror     a kidney       ailment and for
                                     a tire it ~appoared
     that he would not 1lY8. In the oplnton of the
     County dootors ltwas neoruary that he be placed
     in the County hospital, so that   every errort to
     nave hla life might be made.
         *The Sheriff bid not hare a ruffloient number
    of deputies to gwrd CoYln while h8 wa8 In the hor-
    pitti and thought,lt n404888ry t0 rwploy OUt8id4
    guard8 to ltt8nd thlq man in the horpltrl.  The84
    gimrdr were pn duty both aSy and night and ior a
    lprge 8rt ot the tlae Corln was rhaokled to the ho8-
    pltal g rd.
              lTh4rs ha8 been             lW8eZlt.d to thi8 Offl~4 a re-
     qU88t     fOl’   0!l   0ph%Otl
                             the a0my & Auditor,   h. u.
     Wyohe, as to whethw  or not he may legally pay Alton
     Lee $110.00 Sor guardllylDonald Covln l?i? day8 in the
     ~re~~~l(e~or~.l~~NO8p1fa1~~Lfkewl4r;~~~8~-+131
                                                  of Willie
     Thoma8' for #255.00 for 47 days, guerdlng 8uOh.prlrOa-
         end Jodie Norrio, $125.00 for guarding thir prleon-
     iE'i?Sday8 at the horpltal.
          'Tha County p4slolan;~~ho was ln 8ttOndMQe   on
     Corln during hlr i11n488, t48tifi4d that in his Opln-
     iOn the84 gurr(L8W4r4 Zl4aO88aX'y.The Bharlff h8e al8o
     o6rtlfiSd that 8uoh guard8 were neoeerary and that
     the OharK   for 8uoh 8417ia88 @IV F8UOllab10, hmlnq
     been performqd ?moughout 24 hours of the d8.y.
          *The Uouaty budget prOYide8 that the Dl8trlot At-
     tOrn4y'8 Offi   8ful1 hay4 $745.00 fo rtr ifdlXP 4 nne.
          Pit 18 the lnt4ntlon 0i this OffiOe t0 again t48t
     the siciityof Donald Covin aa roan (LBhe 18 physlOti1y
     able to 8talIdtrial, and we expeot to uee the teetimony
     of these guards, who have been in aonstant attsndanoe
     on hln for nsarly two Eonth8 to t88~tifyaa to hi8 prer-
     ent ssnlty, together with Qootors and nurse8 aad
     others who have yd amp14 opportunity to observe him.
Honorable Free Erlaman, Page 3


           'The uounty hUbitOr h8 rcque8tod OUl'off104
     for an oplnlon a8 to i&ether or not he may 1cgallJ
     pay the bills of thus8 lndlvldualr and oharge the
     came agalnet the budget appropriation for thi'8of-
     fice under the clraumstanoes.
            *It 18 our opinion that under the provlrlone 0r
     titlelo   104l, Code a? Criminal Prooedure, Gregg
     county hmvl     in cxoe8c of 40,000 popula~tlon,aooord-
     Lng to the 3 1 40 flgure8, that the gherlff oould cm-
     ploy k8 many guards as were neoctasaryfor the 8afc
     kocplng of thle prlroner, but bcoause of the partlou-
     lar olrcumstancar involved ln thlr matter, that he
     would not be lImIted to 84.50 perday, 8.1rtated in
     the otatutes, slnoe the prlroncr waa held in the hor-
     pitd    wdtt the ogre of a doutor, rather than in the
     county   Jail.
          *We hcvc oarefully briefed the problems            presented
     here and find no oa8e cxaatly on point.
         “It   18 our opinion that the ~ommis8lonerr Court
    mcy authoPI$s the Countr hudltar to pay the above
    bills end order the 8amo withdrawn from either the
    .gon*ysal;;:ma,*,:~.ef~
                       .t& :.&unty or .ahug*:~*h**,'.againet
    th4 bUd&8t item Of th:i8OfflOc UIIdCr the ?mOts ctrted.
               'Will you please advice m8 whether or not our
     off104      18 oorrcot on our posltlon In thl8 matter?*
            When a defendant bcoorcc lneanc aftsr oon*lctlon,
Artloleq 925 snd 026, Code of Orlmlnal Prooedurc, provide in
cffeat that  *if the defendant lr found to be lnune, al.1fur-
thcr prooe+dlnga in the oane sgalnat him shall be 8uspendcd
until he becomes pm*;     th&t *the court shall make and have
entered upon-the ~&n&es an order aommltting the defendant .to
the cuetody of the ehtrlff, to be kept lubJeot to the Further
order of the county Judge of the oounty"; and that when he ha8
been so committed, the aproc8cdlng8 shell forthwith be oertl-
fled to the oounty Judge, who &all at onoe ta&e the neoc88mry
steps to have fho dcicndant confined in the lunatic asylum un-
til he beoomer eene. . . .*
               It   Is apparent from the forcgolng   feats   that   the de-
fezbent WWF lncllcted for thr off'cnee of murder in @-egg County,
               Honorable Fred Erl8mM,      Page   4




               wa8 tried in said oountr, fauna guilty end given a death 8en-
               tenoe.  The oa8e wa8 appcrlrd to the Court of Crlulnal Appeal8
               and afflrmcd bye erid Court. A, fCW d4$8 i8tCC, M cf?ldaYlt
               alleging that the defendant had beo~ac ln8am 8lnoc hi8 oon-
               viction wa8 filed 8nd upon trial of thir 188~4, the defendant
               was found to be insane and wa8 aommltted to a Strtc lnstltutlon
               at  Rusk, TIxa8. About two year8 later, tb defendant asoaped
               from the above mentioned Inetltutlon and In a few months wa8
               captured again. Soon thereafter an arridarlt alleging that de-
               fendant had regalned hlr 8anlty we8 fllcd ac provldcd by~Artiolc
               928, Code of Crimlnrl Proocdure. A Jury found that     the defcnd-
               ant wa8 insane. ~The lnotitutlon at Ruck, Tcxa8, rcfuused to ao-
               ccpt the,defendant, notwithstanding the Jury flndlnp;c,and he
               was confined to,the Orrgg Countr Jail. WC ascupH)that the oourt
               entered the 8amc order on the tinutee Of the oourt bm ua8 pre-
               viously entered when the defendant wa8 first tried to determine
               whether he wee Ine~ne, oonmlttinf: the defendant to the ouc-
               tom of the sheriff, to be kept oubjeat to further order sf
               the county judge; therefore, the defendant '1116 a prl8oncr   leg-
               811y coamIttcd to the OU8tO6$ of th8 rhoriff.
  ,---

                             Article 6871, Vernon'8 Annotated    DltFl Statutea, reads
               RI fOllOW8;
~,F,...   .,        ~,,,:
                      ,.':,,,
                        :..::.
                             #Mary*:*  ny;,,q~mty.,
                                                  .I*,       .n**~*~:,:,~:
                                                         ~00~~           :.:_...,,
                                                                            .:,.,
                                                                             _,:
                    to cmploy a guard for the rcfe keeping of prI8oaerr
                    and the 8cOWity Of~Jti18, the rherlff mcy, with the
                    appro+cl of the eomnlr8iancr88 oourt, or in the 088a
                    of emorgcn~y, with thqapprcval of the oounty Judge,
                    employ suoh nwnber of guard8 a8 may be aeo88aczrp;end
                    tic  aooount therefor, duly ltem.Ued and sworn to,
                    rhall bc allored b laid court ana paid out of the
                    oounty tresourg. f rovldedfurthcrthatrlloountIe8
                    In thlo State hiving 6 population of more than one
                    hundred and forty thou86nd (140,000) lnhabIt8nt8 and
                    le~88 than +&o hundred 8nd ninety theu8Md (290,000)
                    Inb8bi~tanta,acoordlng to the last prcoealng Federal
                    ocnsus, no guard, mtron.   Jailer, or turnkey rh~ll
                    qork more thsn clght (8) hour8 In one dcy.   And all
                    OOWltiC8 ooming under the prorlrlons of this &t,8t
                    1cPst one man shall be on guard on eaoh floor of 8dd
                    Jsll where male prisoners crc kept, .and ot lecrt one
                    matron &all be on guard on etch floor where female
                    prlconcrr arc kept; and that aot lcsa thmn two (2)
                    4111p1O~cc8ohs11 be on guard in the m8ln office of said
                    jail at any one time. In CWBC of uacrgcnoy, t&ore oom-
Honorable Fred Eriaaan. Page 6


     ing *underme provlrlont of thie Aot shall be aub-
     Jeat to the oall oi the 8heriif.’
          Articles 1037 and 1041, Code of Criminal Frooedure,
read 88 tolloue:

           Artiole 1037. *Eaoh oounty &all be liablr ror
     all lxpeaaer Inourred o n looount of tne atie keeping
     of prisoaero oontined in Jail or kept under $wrd ex-
     oept prlroners brought from enother aounty tor rare
     kteplng, or on hebeataoorpue. or ohnnge of venue; in
     whloh oaaem the oounty from which the ptiiaoncr3s
     brought lF&n be liable for the cxpeneca of -Ma safe
     kceping.a
            Arti41e 1041. ‘The eherlff ehall be allow’edfor
     eeah guerd 3~ etatronncotaearilJremployed in the rar6
     keeping of prisoners     two dollare and firty     Benta (#q5Of
     for   eaah day. .Ro allowanos &all be asde ror the board
     bf suoh guard or matron,     nor shall tony~allawsnoe be
     ma&e ror Jailer or t*umkey, exoept In oounFi48 having a
     Populatlan in exoese or rorty thousand (40,000) inhabi-
     tants aoaordlhg to the laot pnoedlng or any Suture Fed-
     eral 08n8ua. Bu4h 4ountler 4r rorty thoueand (40,000)
     'or r6r~~~%&iib%.tantr %he aornrlesionsrl:* .-.oo~rt ‘nay allow
     eaeh Jail guard, Patron, and turnkey~four         boilar8 a&
     rifty   cents ($4.50) par byi     provided that In oountier
     having a population in excess of tbme hun&ed pnd fifty-
     rlre thouoand (355,000) lnhabitantr, asoordlng to the
     last preoetiing   or any future   Federal oenmis, e-h&%1
     guard, matron, Jailer and turnkey shall be paid not
     less ,thanone hundred and mventy-five (C176.03) dollar8
     per month. l
           The a‘qovqmentioned etatuter are the only atatuten
 that we hays been able to fin4 pertslning to the employing of
 guards and providing oompenaation’for their servieea. The oaae
of Stat4 v. Carnar, 100 8. iT.(Z&l)587, among other thingr, hold*
 In errect that oole~ie6ionera*aourts are not preoluded from
 approving and allowing guarda in oouritiee0r leoa than rorty
 thournnd population.
           Artialc 1026, Vernon'r Annotated Clvll    Btftutes,   remIs
 in pnrt aa followe;
 Honorable    Fred Erlsrmn, Page 6


             Wlriaa   against a oounty shall be reglsterad
        ln three olaasee, a8 follows: . . . (S). All the
        getieralindebtedness of the oounty, lnoludlng feed-
        ing and guardlng prlaonera, and pauper's olaina.a
           Oounty offlolala in Oregg County sre oompenaatad on
 an annual salary bade.     The Offloara~ Salary Law, among other
 things, provldaa lo etreot    that in all oases where the county
 ofiioera or preoUa4t orrioerr or a oounty are oompnaatad r0r
 tha aertloea by the psyment of sn annual.aals.ry,neither the
 State of Texas nor sny county ahsll be ohsr&ed with or pay to
 sny ot the ofiloera so oompensated, sny fee or aoamlsalon ror
 the perrormanoe of any or all of the duties or their offloes ror
 such offioer &a&l1 reoelvs auoh aalrry iti114~ or a13 othar reea,
 oommlcslona or compensation whioh they would gtharwlao be author-
 ized   to retain.

             A sherlrr who is oompensated on a ralary basis oannot
  be allowed the sum of $2.60 per day for aaoh gusrd neoeasarllp
  employed ior the SRre keeping of prlronerr. Howevers we are 0r
  the oplnlon that     this statute  fixer the Ramant of odmpenoatlon
  to be sllowrd a guard employed in the asfe keeping of prisoners
  in those oountler hsv1ng.a population of leai than fortJ thou-
  sand lnhsbltsnts aooordihg to the last reoedlng FeQer+l oen8ua.
~~Art1410 lO4l'ptitiWi'~'thatln~oounti4i"Llng            a piqutation'in
  4xoess or rorty thooasmd inhsbltsnts rooordiqg           to ths last prr-
  oedlng or any future     F4d4ral 41318~8, the  00mml8814a41u~     40~~
  m8.yallow aaoh Jail guard, eto. the sum of 44.60 per 4.                In
  view of the lasts atatod ln your lnqulry and the authoritler
  above mentioned,    you are raapeotiully    sdvlsed that It ia-th8
  opinion of WY.8 Department that the expenses lnourrrd In em-
  ploying guarde aa above stated would ba general Indebtedness of
  the oounty and could be pald only out or the general f'und.
           It is our further opinion that after the 1940 Feder-
 al oensua was Offi4iRiiy  stated and the oensua showed that
 Gregg County had R population in exoess of rorty thousand inA
 habltanta, the gusrda employed oould be prid the maximum of 64.M)
 par day ind would not be entitled to the sum of 6;5.00per dsy
 RS shown in thair olaiaa. Aocordlng to the lQJ0 oanaua, Gregg
 County had a population of 108s than 40,000 inhabltsnta* thare-
 rose, the ~provlalona of Artlole 1041, aupra, providing 44.80
 per d&y as the maximum ooolpsnaationfor guards, eta., would not
 apply to Gregg County until the 1940 oanaua beoame o~fflolsl
 ehowlng the populatlon of said county to b4 ln~axoeaa of forty
          ,    .




          Homrable   Fred.EriSlrlR,P8ge 7

          ~hOU8alidlahabltant8. xr a part or all 0r tbr~8ervloe8
          lbovs aentloned pwrormea  by the gum-da WM perrormed or ren-
          den6 berore the 1940 Federal oenrus b~oa~4 errSOtiVe, then
     :,
          it IS our Opinion that #!.80 per dw  iOr eaoh guard 18 th8
          nut$&#Um#imoUntthat the ooUnty could 14gally pay for SU8h ser-
          rl4aa.
                     Trusting that the   roregolng   ruriy   t4nswera your ln-
          quiry, W8 ar8
                                                     Iours very truly
                                               ATTOSWEXGENERAL OF TEXAS




          AWrBBB

          APPROVED SP 43,   1940




?-